COBB, Judge,
concurring in part, dissenting in part.
The appellant, a moving company, breached its contract to deliver the Kron-icks’ furniture and other possessions from New York to Ocala, Florida, by a specified date, and the delivery was made approximately eight days late. It was stipulated between the parties at trial that damage to the property during shipment was $2,304.00.
At nonjury trial in regard to damages occasioned by the delay, the trial court, over objection, admitted evidence relating to various items of damage such as motel receipts, restaurant receipts, telephone bills and a sales receipt for a clothing purchase. No special damages were pleaded. See Jacksonville Electric Co. v. Batchis, 54 Fla. 192, 44 So. 933 (1907). Therefore, the question on appeal is whether the various items may be considered general damages foreseen or contemplated by the parties at the time the contract was entered, and such as would necessarily flow from its breach. See A & P Food Stores, Inc. v. Kornstein, 121 So.2d 701 (Fla. 3d DCA 1960); Ephrem v. Phillips, 99 So.2d 257 (Fla. 1st DCA 1957).
The motel charges incurred by the Kron-ick family during the delay period showed bills from the Ramada Inn for six days (one night the family stayed at their house, on the floor) at $75.60 per night for two rooms. The trial court found the rental of two rooms, the second for a grown son of the Kronicks’, to be reasonable. This item, then, came to $453.60. The Kronicks claimed that their food cost them $100 more by reason of eating at a restaurant rather than at home during the delay. The itemized telephone bills for this period, incurred by the Kronicks in checking on their property in transit, aggregated $16.24. The bill for new clothing because of the warmer climate in Florida for the eight-day period cannot be considered an item of general, rather than special, damage.
I concur in reversal of the attorney fee awarded below, but I also would reduce the supplemental damages — i.e., those over the stipulated $2,304.00 — from $900.00 to $569.84.